DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 11/7/2022.
Claims 1, 3, 4, 8, and 15 have been amended.
Claims 1-17 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to the amendments filed 11/7/2022, a new primary reference has been applied, and new allowable subject matter has been indicated.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (US 2017/0275854 A1), hereinafter Izumikawa, in view of Behmlander et al. (US 2016/0326723 A1), hereinafter Behmlander, and Nagahiro et al. (US 6,470,606 B1), hereinafter Nagahiro.
Claim 1
Izumikawa discloses the claimed method (see at least Figure 5) for measuring wear of a cutting edge of a blade of a work vehicle (see ¶0025-0026, regarding that the invention is directed towards the wearing of a blade of an excavator), comprising: 
measuring a calibration position measurement of the blade with the cutting edge attached thereto (see ¶0080, regarding the calculation of coordinates (X4C1, Y4C1, Z4C1) of the bucket leading edge position P4C1 at the time the tooth 6a is new without wear);
measuring a blade position measurement of the blade in a measurement position, after the calibration position measurement is measured (see ¶0081, regarding the calculation of coordinates (X4C2, Y4C2, Z4C2) of the bucket leading edge position P4C2 after wear of the tooth 6a);
comparing the blade position measurement to the calibration position measurement (see ¶0082, regarding equation (9) for calculating wear W by subtracting coordinates of the bucket leading edge position P4C1 before wear of the tooth 6a and the bucket leading edge position P4C2 after wear of the tooth 6a);
determining a wear condition of the cutting edge of the blade based on the difference between the blade position measurement and the calibration position measurement (see ¶0082, regarding equation (9) for calculating wear W by subtracting coordinates of the bucket leading edge position P4C1 before wear of the tooth 6a and the bucket leading edge position P4C2 after wear of the tooth 6a).
Izumikawa does not further disclose determining the wear condition of the cutting edge is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement, and wherein when the wear condition of the cutting edge is unacceptable, limiting movement of the blade to prevent the blade from performing a grading operation. However, incorporating indications and controls that may prevent damage to the machine in response to the monitored wear would be obvious to one of ordinary skill in the art.
Specifically, Behmlander teaches a similar method of measuring wear of a cutting edge of a blade of a work vehicle (see ¶0029, regarding the determinations of wear for ground engaging tool (GET) 24; ¶0015, regarding the various embodiments of machine 10 that comprise “blades”) that comprises determining topographic wear of GET 24 (similar to the wear condition of the cutting edge taught by Izumikawa) is either acceptable wherein GET 24 does not require replacement or unacceptable wherein GET 24 does require replacement (see ¶0033, with respect to step 124 of Figure 4, regarding the current topographic data exceeds a predetermined threshold that requires a warning, where the warning is a need to replace GET 24, as described in ¶0029), and wherein when topographic wear of GET 24 is unacceptable, limiting movement of cutting edge 26 (similar to the blade taught by Izumikawa) to prevent the cutting edge from performing a grading operation (see ¶0033, with respect to step 120 of Figure 4, regarding the current topographic data exceeds a predetermined threshold that requires shut-down of the machine). Shutting down machine 10 in Behmlander clearly limits all movement of the machine 10, including movement of its cutting edge 26, and thus, in consideration of the various embodiments of machine 10 discussed in ¶0015, grading operations are prevented from being performed.
Since the systems of Behmlander and Izumikawa are directed to the same purpose, i.e. monitoring wear of a cutting edge of a work vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Izumikawa, so as to further determine the wear condition of the cutting edge is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement, and wherein when the wear condition of the cutting edge is unacceptable, limiting movement of the blade to prevent the blade from performing a grading operation, in light of Behmlander, with the predictable result of being able to determine when to replace the tool and improve the efficiency of the machine (¶0003-0004 of Behmlander).
While the combination of Izumikawa and Behmlander teach the claimed method as being performed by an excavator with teeth that constitute the “blade,” it is well known in the art that a ground-engaging tool of alternative embodiments will also experience wear, such that the method taught by the combination of Izumikawa and Behmlander would be applicable. For example, ¶0002 of Behmlander teaches that a variety of different machines for excavation and material moving applications include a ground engaging tool that experiences wear in its ground engaging surface and may require replacement on a periodic basis. 
Nagahiro teaches a well-known work vehicle used for excavation and material moving applications, depicted in Figure 1, with a right hydraulic cylinder and a left hydraulic cylinder (see col. 4, lines 11-24, regarding the pair of lift cylinders 12). Nagahiro further teaches the technique of determining the position of a cutting edge 26 (similar to the blade with the cutting edge taught by Izumikawa) by measuring positions of the right cylinder and the left cylinder (see col. 6, lines 25-34; col. 4, lines 11-24). Modifying the work vehicle taught by the combination of Izumikawa and Behmlander to be the work vehicle depicted in Figure 1 of Nagahiro further teaches measuring a calibration position measurement of the blade with the cutting edge attached thereto by measuring a calibration position of the right cylinder and a calibration position of the left hydraulic cylinder, and measuring a blade position measurement of the blade in a measurement position, after the calibration position measurement is measured, by measuring the position of the right cylinder that corresponds to the right cylinder being in the calibration position, and by measuring the position of the left cylinder that corresponds to the left cylinder being in the calibration position, with respect to the overall combination.
Since the systems of Nagahiro, Izumikawa, and Behmlander are directed to the same purpose, i.e. determining the position of the blade edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the work vehicle of Izumikawa and Behmlander to be the work vehicle taught by Nagahiro, such that the work machine is provided with a right hydraulic cylinder and a left hydraulic cylinder, and thus, measuring a calibration position measurement of the blade with the cutting edge attached thereto by measuring a calibration position of the right cylinder and a calibration position of the left hydraulic cylinder, and measuring a blade position measurement of the blade in a measurement position, after the calibration position measurement is measured, by measuring the position of the right cylinder that corresponds to the right cylinder being in the calibration position, and by measuring the position of the left cylinder that corresponds to the left cylinder being in the calibration position, in light of Nagahiro, with the predictable result of using a known alternative vehicle that would experience wear of its blade (¶0002 of Behmlander) and the known relationship of the positions of its associated lift cylinders to determine the cutting edge position of the blade (col. 6, lines 25-34 of Nagahiro).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa in view of Behmlander and Nagahiro, and in further view of Krause et al. (US 2011/0213529 A1), hereinafter Krause.
Claim 2
The work vehicle of Nagahiro further includes a circle side shift cylinder, a circle drive assembly, and a blade pitch actuator, each of which comprises a respective defined position, as is known in the art, with respect to the common configuration of a bulldozer depicted in Figure 1, and partially described in col. 4, lines 5-24. However, if this feature is not clearly inherently shown in the depiction of Figure 1 of Nagahiro, Krause is applied in combination with Nagahiro to more clearly teach this feature.
Specifically, Krause teaches a similar dozer 100 depicted in Figure 1 that includes a circle side shift cylinder, a circle drive assembly, and a blade pitch actuator, each of which comprises a respective defined position (see ¶0017-0018, regarding the hydraulic mechanisms include one or more hydraulic lift actuators 114 and one or more hydraulic tilt actuators 116 for moving implement 106 in various positions, such as for tilting the implement left or right (i.e. circle side shift cylinder) and pitching the implement 106 forward or backward (i.e. blade pitch actuator); ¶0023, regarding sensor 302 is associated with implement 106 and includes a rotation angle sensor (i.e. circle drive assembly)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dozer of Nahagiro, so as to further include the known configuration of a circle side shift cylinder, a circle drive assembly, and a blade pitch actuator, each of which comprises a respective defined position, in light of Krause, with the predictable result of providing known components for controlling the blade position of a known dozer (¶0014 of Krause).
Applying the method taught by Izumikawa to the dozer configuration taught by the combination of Krause and Nagahiro would further teach moving at least one of the circle side shift cylinder, a circle drive assembly, and a blade pitch actuator to measure the calibration position measurement and blade position measurement.  
Claim 3
Krause further teaches measuring one or more positions of the circle side shift cylinder, the circle drive assembly, and the blade pitch actuator in their respective defined positions (see ¶0023, 0039, regarding the hydraulic cylinder position sensor and rotation angle sensor). This limitation does not influence the determination of the wear condition, and therefore, prior art may be liberally applied. 
Claims 4, 6-8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa in view of Behmlander.
Claim 4
Izumikawa discloses the claimed method (see at least Figure 5) for measuring wear of a cutting edge of a blade coupled to a work vehicle (see ¶0025-0026, regarding that the invention is directed towards the wearing of a blade of an excavator), comprising: 
moving the blade with the cutting edge attached to a calibration position (see ¶0072-0074, regarding that the tooth 6a of the bucket 6 is caused to contact reference point RP); 
measuring a calibration position measurement of the blade with the cutting edge attached thereto wherein the blade is in the calibration position (see ¶0080, regarding the calculation of coordinates (X4C1, Y4C1, Z4C1) of the bucket leading edge position P4C1 at the time the tooth 6a is new without wear);
performing a grading operation with the blade (see ¶0075-0077, regarding that the tooth 6a is used by operating the shovel for a predetermined shovel operating time after the start of use of the new tooth 6a);
measuring a blade position measurement of the blade in the calibration position after the calibration position measurement is made (see ¶0081, regarding the calculation of coordinates (X4C2, Y4C2, Z4C2) of the bucket leading edge position P4C2 after wear of the tooth 6a);
comparing the blade position measurement to the calibration position measurement (see ¶0082, regarding equation (9) for calculating wear W by subtracting coordinates of the bucket leading edge position P4C1 before wear of the tooth 6a and the bucket leading edge position P4C2 after wear of the tooth 6a);
determining a wear condition of the cutting edge of the blade based on the difference between the blade position measurement and the calibration position measurement (see ¶0082, regarding equation (9) for calculating wear W by subtracting coordinates of the bucket leading edge position P4C1 before wear of the tooth 6a and the bucket leading edge position P4C2 after wear of the tooth 6a).
Izumikawa does not further disclose determining the wear condition of the cutting edge is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement, and wherein when the wear condition of the cutting edge is unacceptable, limiting movement of the blade to prevent the blade from performing a grading operation while enabling the blade to perform a non-grading operation. However, incorporating indications and controls that may prevent damage to the machine in response to the monitored wear would be obvious to one of ordinary skill in the art.
Specifically, Behmlander teaches a similar method of measuring wear of a cutting edge of a blade of a work vehicle (see ¶0029, regarding the determinations of wear for ground engaging tool (GET) 24; ¶0015, regarding the various embodiments of machine 10 that comprise “blades”) that comprises determining topographic wear of GET 24 (similar to the wear condition of the cutting edge taught by Izumikawa) is either acceptable wherein GET 24 does not require replacement or unacceptable wherein GET 24 does require replacement (see ¶0033, with respect to step 124 of Figure 4, regarding the current topographic data exceeds a predetermined threshold that requires a warning, where the warning is a need to replace GET 24, as described in ¶0029), and wherein when topographic wear of GET 24 is unacceptable, limiting movement of cutting edge 26 (similar to the blade taught by Izumikawa) to prevent the cutting edge from performing a grading operation (see ¶0033, with respect to step 120 of Figure 4, regarding the current topographic data exceeds a predetermined threshold that requires shut-down of the machine) while enabling the blade to perform a non-grading operation (see Figure 4, step 122, depicting that a notification is generated in addition to shutting down the  machine). Shutting down machine 10 in Behmlander clearly limits all movement of the machine 10, including movement of its cutting edge 26, and thus, in consideration of the various embodiments of machine 10 discussed in ¶0015, grading operations are prevented from being performed. The embodiments of “non-grading functions” that may be performed by the blade are unclear, in light of the Applicant’s disclosure, given that the blade is designed for grading; therefore, notifications generated by the machine may be reasonably interpreted as “non-grading functions.”
Since the systems of Behmlander and Izumikawa are directed to the same purpose, i.e. monitoring wear of a cutting edge of a work vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Izumikawa, so as to further determine the wear condition of the cutting edge is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement, and wherein when the wear condition of the cutting edge is unacceptable, limiting movement of the blade to prevent the blade from performing a grading operation while enabling the blade to perform a non-grading operation, in light of Behmlander, with the predictable result of being able to determine when to replace the tool and improve the efficiency of the machine (¶0003-0004 of Behmlander).
Claim 6
Izumikawa further discloses that the calibration position measurement and the blade position measurement are made by a grade control system (see Figure 3).
Claim 7
Izumikawa further discloses providing a known point of reference (see ¶0073, regarding reference point RP), and using the known point of reference in coordination with the grade control system to measure the calibration position measurement and the blade position measurement (see ¶0073-0081, regarding the calculation of new leading edge position P4C1 at the time the tooth 6a is new without wear when the bucket is moved to contact reference point RP and the calculation of leading edge position P4C2 after wear of the tooth 6a when the bucket is moved to contact reference point RP after the shovel is operated for a predetermined shovel operating time after the start of use of the new tooth 6a).
Claim 8
Izumikawa discloses the claimed method (see at least Figure 5) for measuring wear of a cutting edge of a blade of a work vehicle (see ¶0025-0026, regarding that the invention is directed towards the wearing of a blade of an excavator), the method comprising: 
providing a controller operably coupled to the work vehicle (see Figures 1 and 2, depicting controller 30 coupled to the work vehicle);
measuring, with the controller, a calibration position measurement of the blade while the blade is in a designated measurement position with a blade position sensor system of the work vehicle (see ¶0080, regarding the calculation of coordinates (X4C1, Y4C1, Z4C1) of the bucket leading edge position P4C1 at the time the tooth 6a is new without wear, when tooth 6a of bucket 6 is caused to contact reference point RP, as discussed in ¶0072-0074);
measuring, with the controller, a blade position measurement of the blade in the designated measurement position with the blade position sensor system of the work vehicle after the calibration position measurement is measured (see ¶0081, regarding the calculation of coordinates (X4C2, Y4C2, Z4C2) of the bucket leading edge position P4C2 after wear of the tooth 6a, when the bucket is moved to contact reference point RP after the shovel is operated for a predetermined shovel operating time after the start of use of the new tooth 6a, as described in ¶0075-0078);
determining a wear condition of the cutting edge of the blade based on the difference between the blade position measurement and the calibration position measurement (see ¶0082, regarding equation (9) for calculating wear W by subtracting coordinates of the bucket leading edge position P4C1 before wear of the tooth 6a and the bucket leading edge position P4C2 after wear of the tooth 6a).
Izumikawa does not further disclose determining the wear condition of the cutting edge is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement, and wherein when the wear condition of the cutting edge is unacceptable, preventing, with the controller, the blade from performing a grading operation while enabling the blade to perform a non-grading operation. However, incorporating indications and controls that may prevent damage to the machine in response to the monitored wear would be obvious to one of ordinary skill in the art.
Specifically, Behmlander teaches a similar method of measuring wear of a cutting edge of a blade of a work vehicle (see ¶0029, regarding the determinations of wear for ground engaging tool (GET) 24; ¶0015, regarding the various embodiments of machine 10 that comprise “blades”) that comprises determining topographic wear of GET 24 (similar to the wear condition of the cutting edge taught by Izumikawa) is either acceptable wherein GET 24 does not require replacement or unacceptable wherein GET 24 does require replacement (see ¶0033, with respect to step 124 of Figure 4, regarding the current topographic data exceeds a predetermined threshold that requires a warning, where the warning is a need to replace GET 24, as described in ¶0029), and wherein when topographic wear of GET 24 is unacceptable, preventing movement of cutting edge 26 (similar to the blade taught by Izumikawa) to prevent the cutting edge from performing a grading operation (see ¶0033, with respect to step 120 of Figure 4, regarding the current topographic data exceeds a predetermined threshold that requires shut-down of the machine) while enabling the blade to perform a non-grading operation (see Figure 4, step 122, depicting that a notification is generated in addition to shutting down the  machine). Shutting down machine 10 in Behmlander clearly limits all movement of the machine 10, including movement of its cutting edge 26, and thus, in consideration of the various embodiments of machine 10 discussed in ¶0015, grading operations are prevented from being performed. The embodiments of “non-grading functions” that may be performed by the blade are unclear, in light of the Applicant’s disclosure, given that the blade is designed for grading; therefore, notifications generated by the machine may be reasonably interpreted as “non-grading functions.”
Since the systems of Behmlander and Izumikawa are directed to the same purpose, i.e. monitoring wear of a cutting edge of a work vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Izumikawa, so as to further determine the wear condition of the cutting edge is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement, and wherein when the wear condition of the cutting edge is unacceptable, preventing, with the controller, the blade from performing a grading operation while enabling the blade to perform a non-grading operation, in light of Behmlander, with the predictable result of being able to determine when to replace the tool and improve the efficiency of the machine (¶0003-0004 of Behmlander).
Claim 16
Izumikawa further discloses that the calibration position measurement and the blade position measurement are made by a grade control system (see Figure 3).
Claim 17
Izumikawa further discloses providing a known point of reference (see ¶0073, regarding reference point RP), and using the known point of reference in coordination with the grade control system to measure the calibration position measurement and the blade position measurement (see ¶0073-0081, regarding the calculation of new leading edge position P4C1 at the time the tooth 6a is new without wear when the bucket is moved to contact reference point RP and the calculation of leading edge position P4C2 after wear of the tooth 6a when the bucket is moved to contact reference point RP after the shovel is operated for a predetermined shovel operating time after the start of use of the new tooth 6a).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa in view of Behmlander, and in further view of Dandibhotla et al. (US 2017/0103506 A1), hereinafter Dandibhotla.
Claims 5 and 15
The combination of Izumikawa and Behmlander does not further disclose providing a camera mounted to the work vehicle in a fixed position, the camera detecting the calibration position measurement and the blade position measurement. 
Dandibhotla discloses a similar machine 10 that may be embodied as a motor grader (similar to the work vehicle taught by Izumikawa) (see ¶0002) that provides a camera mounted to machine 10 in a fixed position (see at least ¶0016). Dandibhotla further discloses that the cameras monitor an area encompassing GET 24 connected along the cutting edge 26 of work implement 22 (see at least ¶0016), so as to determine wear (see at least ¶0018, 0015), similar to measurement of the calibration position measurement and the blade position measurement taught by Izumikawa.
 Since the systems of Izumikawa and Dandibhotla are directed to the same purpose, i.e. measurement of wear of a cutting edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measurement of the calibration position measurement and the blade position measurement of Izumikawa with a camera measuring the calibration position measurement and the 22blade position measurement, in light of Dandibhotla, with the predictable result of providing a means of measuring the wear of a blade edge without wearing down sensors installed on the cutting edge itself (¶0004-0005 of Dandibhotla).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa in view of Behmlander, and in further view of Nagahiro.
Claim 9
The combination of Izumikawa and Behmlander does not further teach providing the work machine with a right hydraulic cylinder and a left hydraulic cylinder, measuring a position of the right hydraulic cylinder and a position of the left hydraulic cylinder, and determining the calibration position measurement and the blade position measurement from the positions of the right and left hydraulic cylinders. However, while the combination of Izumikawa and Behmlander teach the claimed method as being performed by an excavator with teeth that constitute the “blade,” it is well known in the art that a ground-engaging tool of alternative embodiments will also experience wear, such that the method taught by the combination of Izumikawa and Behmlander would be applicable. For example, ¶0002 of Behmlander teaches that a variety of different machines for excavation and material moving applications, include a ground engaging tool that experiences wear in its ground engaging surface and may require replacement on a periodic basis. 
Nagahiro teaches a well-known work vehicle used for excavation and material moving applications, depicted in Figure 1, with a right hydraulic cylinder and a left hydraulic cylinder (see col. 4, lines 11-24, regarding the pair of lift cylinders 12). Nagahiro further teaches the technique of determining the position of a cutting edge 26 (similar to the blade with the cutting edge taught by Izumikawa) by measuring positions of the right cylinder and the left cylinder (see col. 6, lines 25-34; col. 4, lines 11-24). Modifying the work vehicle taught by the combination of Izumikawa and Behmlander to be the work vehicle depicted in Figure 1 of Nagahiro further teaches measuring a position of the right hydraulic cylinder and a position of the left hydraulic cylinder and determining the calibration position measurement and the blade position measurement from the positions of the right and left hydraulic cylinders, with respect to the overall combination.
Since the systems of Nagahiro, Izumikawa, and Behmlander are directed to the same purpose, i.e. determining the position of the blade edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the work vehicle of Izumikawa and Behmlander to be the work vehicle taught by Nagahiro, such that the work machine is provided with a right hydraulic cylinder and a left hydraulic cylinder, and thus, measuring a position of the right hydraulic cylinder and a position of the left hydraulic cylinder and determining the calibration position measurement and the blade position measurement from the positions of the right and left hydraulic cylinders, in light of Nagahiro, with the predictable result of using a known alternative vehicle that would experience wear of its blade (¶0002 of Behmlander) and the known relationship of the positions of its associated lift cylinders to determine the cutting edge position of the blade (col. 6, lines 25-34 of Nagahiro).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa in view of Behmlander and Nagahiro, and in further view of Krause.
Claim 10
Nagahiro may inherently provide the work vehicle with a left saddle arm, a right saddle arm, a saddle pin, a circle side shift hydraulic actuator, a circle drive assembly, and a blade pitch hydraulic actuator, given that these are known structures associated with a dozer. However, if this feature is not clearly inherently shown in the depiction of Figure 1 of Nagahiro, Krause is applied in combination with Nagahiro to more clearly teach this feature.
Specifically, Krause teaches a similar dozer 100 depicted in Figure 1 that includes a circle side shift cylinder, a circle drive assembly, and a blade pitch actuator, each of which comprises a respective defined position (see ¶0017-0018, regarding the hydraulic mechanisms include one or more hydraulic lift actuators 114 and one or more hydraulic tilt actuators 116 for moving implement 106 in various positions, such as for tilting the implement left or right (i.e. circle side shift cylinder) and pitching the implement 106 forward or backward (i.e. blade pitch actuator); ¶0023, regarding sensor 302 is associated with implement 106 and includes a rotation angle sensor (i.e. circle drive assembly)). Krause further discloses the dozer as including a left saddle arm, a right saddle arm, and a saddle pin in Figures 1 and 2, which depict the attachment of the left and right arms from the vehicle to the blade.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dozer of Nahagiro, so as to further include the known configuration of a circle side shift cylinder, a circle drive assembly, and a blade pitch actuator, each of which comprises a respective defined position, in light of Krause, with the predictable result of providing known components for controlling the blade position of a known dozer (¶0014 of Krause).
Applying the method taught by Izumikawa to the dozer configuration taught by the combination of Krause and Nagahiro would further teach moving one or more of the left saddle arm, right saddle arm, saddle pin, circle side shift hydraulic actuator, circle drive assembly, and blade pitch hydraulic actuator into a measurement position, and determining the calibration position measurement and the blade position measurement from the moving step.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 11, the closest prior art of record, Izumikawa, Behmlander, Nagahiro, and Krause, taken alone or in combination, does not teach that the claimed method further comprises:
providing the work vehicle with a left saddle arm, a right saddle arm, a saddle pin, a circle side shift hydraulic actuator, a circle drive assembly, and a blade pitch hydraulic actuator; 
measuring a position of one or more of the left saddle arm, right saddle arm, saddle pin, circle side shift hydraulic actuator, circle drive assembly, and blade pitch hydraulic actuator; and 
determining the calibration position measurement and the blade position measurement from the measuring a position step, in light of the overall claim.
Specifically, it would not be reasonable to incorporate the position of one or more of the left saddle arm, right saddle arm, saddle pin, circle side shift hydraulic actuator, circle drive assembly, and blade pitch hydraulic actuator into determining the calibration and blade position measurements taught by the combination of Izumikawa and Nagahiro in claim 9. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.
With respect to claim 12, the closest prior art of record, Izumikawa, Behmlander, Nagahiro, and Krause, taken alone or in combination, does not teach that the claimed method further comprises:
providing the work machine with a circle side shift cylinder; 
measuring a position of the circle side shift cylinder; and 
determining the calibration position measurement and the blade position measurement based on the position of the circle side shift cylinder, in light of the overall claim.
Specifically, it would not be reasonable to modify the applied combination of prior art to further determine the calibration and blade position measurements based on a measured position of a circle side shift cylinder of the work machine. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661